United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS         September 2, 2003

                                                           Charles R. Fulbruge III
                        FOR THE FIFTH CIRCUIT                      Clerk



                             No. 03-20179

                           Summary Calendar


JAMES D ROBISON,

                                            Plaintiff - Appellant,

                                versus

THE UNIVERSITY OF TEXAS HOUSTON HEALTH SCIENCE CENTER,

                                            Defendant-Appellee.




             Appeal from the United States District Court
                  For the Southern District of Texas
                            (H-02-CV-1950)




Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     James Robison appeals dismissal of his medical malpractice and

false imprisonment claims for lack of subject matter jurisdiction.

We affirm.

     The district court did not err in finding that it lacked

subject matter jurisdiction over Robison’s claims.      Federal courts

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
are   courts    of    limited       jurisdiction       and,    absent     jurisdiction

conferred     by    statute    or    the     Constitution,      lack     the   power   to

adjudicate     claims.1             Federal        courts    have     subject     matter

jurisdiction only where a question of federal law is involved or

where there is diversity of citizenship between the parties and the

amount in controversy exceeds $75,000.2 The burden of establishing

federal     jurisdiction       rests    on       Robison.3     Robison’s       complaint

asserts several causes of action, none of which rest on questions

of federal law.        Likewise, there is no diversity of citizenship.

Therefore, because neither a federal question or diversity of

citizenship        exists,    the    district       court    lacked    subject   matter

jurisdiction        over   this     cause     of    action    and   it   was    properly

dismissed.




      1
      See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
377 (1994).
      2
          See 28 U.S.C. §§ 1331, 1332.
      3
          See Ramming v. United States, 281 F.3d 158, 161 (5th Cir.
2001).

                                             2